DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of Group I, claims 1–7 in the reply filed on 12/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Scope of the Elected Invention
Claims 8–17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected article, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/27/2021.
	The scope of the elected subject matter that will be examined and searched is as follows:
Claims 1–7, drawn to a rubber composition.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statement (IDS), filed on 09/11/2020 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Interpretation
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim).  MPEP 2111.02.
	Present claim 1 lines 1–2 recites “A rubber composition for a cover layer of a hydraulic hose.”  For the purposes of the rejection of claims 1–7 below, the recitation “for a cover layer of a hydraulic hose” is interpreted as an intended use because the body of underlying claim 1 defines a structurally complete invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mestan (WO 2016/149729 A1; US 2018/0051157 A1 as English equivalent).
	With respect to claim 1, Mestan discloses Examples 3.1, 3.2, and 3.3, which are rubber compositions each comprising EVA and EPDM.  Id. at ¶¶ 111–114.
	With respect to claim 4, the EVA of Examples 3.1, 3.2, and 3.3 each have a vinyl acetate content of 60 wt%, which corresponds to an ethylene content of 40 wt%.  Id. at ¶ 114.
Id. at ¶ 114.
	With respect to claim 7, Mestan discloses that Examples 3.1, 3.2, and 3.3 each contain carbon black, silica, and magnesium hydroxide.  Id. at ¶¶ 111–114.

Claim(s) 1, 3, and 5–7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muco et al. (GB 2545440 A).
	With respect to claims 1 and 5, Muco discloses a halogen free, fire resistant rubber composition comprising, in relevant part, ethylene-vinyl acetate (“EVM”) and EPDM.  Id. at abstract.
	With respect to claim 3, Muco discloses that the EPDM contains 30 to 40 percent by weight ethylene, 60 to 70 percent by weight propylene, and 3 to 5 percent by weight of diene.  Id. at 8.
	With respect to claim 6, Muco discloses a rubber composition comprising 65 phr of ethylene vinyl acetate and 35 phr of EPDM as Example 1.  Id. at 12, Table 1.
	With respect to claim 7, Example 1 of Muco contains silica, carbon black, dioctyl adipate (DOA), aluminum hydroxide, and magnesium hydroxide.  Id. at 12, Table 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 	nonobviousness.
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Muco et al. (GB 2545440 A).
	With respect to claim 2, Muco teaches a rubber composition (Example 1) containing 65 parts per hundred parts of rubber (phr) ethylene vinyl acetate, 35 phr EPDM, 11.5 phr carbon black, 17 phr precipitated silica, 17 phr of dioctyl adipate (DOA), 5 phr zinc oxide, 121 phr aluminum hydroxide, 28 phr magnesium hydroxide, and other chemicals.  Id. at 12, Table 1.  Muco teaches including peroxide as curative as well as processing aids, antioxidants, and coagents as other additives. Id. at 8–9.
	Muco differs from the present claim because it discloses carbon black, silica, dioctyl adipate, aluminum hydroxide, and magnesium hydroxide contents that are only within a few phr of the presently claimed amounts of each of these components.
	In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of “about 1-5%” while the claim was limited to “more than 5%.” The court held that “about 1-5%” allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). MPEP 2144.05.  Here, “around” is interpreted synonymously with “about” because the present disclosure does not define a range for “around.”
	Given that Muco teaches rubber compositions containing amounts of carbon black, silica, dioctyl adipate, aluminum hydroxide, and magnesium hydroxide that overlap with the presently claimed ranges of each, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a rubber composition as in present claim 2 containing each of these components in the claimed amount.
	With respect to claim 4, Muco teaches that the ethylene vinyl acetate has an ethylene content of from 40 to 30 percent by weight and a vinyl acetate content of from 60 to 70 percent by weight.  Id. at 7.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 5–7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10894878 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is directed to a halogen-free, fire resistant composition for a fire resistant hose, comprising, in relevant part: 100 parts by .

	Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10894878 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is directed to a halogen-free, fire resistant composition for a fire resistant hose, comprising, in relevant part: 100 parts by weight (pbw) of an elastomer comprising a blend of 60 to 70 pbw of ethylene vinyl acetate elastomer; 40 to 30 pbw of ethylene-proylene-diene terpolymer (EPDM), and a fire retardant ingredient comprising one or more of aluminum trihydrate, magnesium hydroxide, calcium hydroxide, and magnesium carbonate.  The EPDM has an ethylene content of from 30 to 40 percent by weight and a propylene content of from 60 to 70 percent by weight.  Id.
	Patented claim 1 differs from the present claim because it is silent as to the EPDM diene content.
	Those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the patent. In re Vogel, 422 F.2d 438, 441-42, 164 USPQ 619, 622 (CCPA 1970). The court in Vogel recognized “that it is most difficult, if not meaningless, to try to say what is or is not an obvious variation of a claim,” but that one can judge whether or not the invention claimed in an application is an obvious variation of an embodiment disclosed in the patent which provides support for the patent claim.  In this case, ‘878 teaches that, in addition to the above ethylene and propylene content, the preferred EPDM has a diene content of 3 to 5 percent by weight.  Id. at col. 5, l.63 to col. 6, l. 5.
	Given that Patent ‘878 teaches that the preferable EPDM has a diene content within the presently claimed range, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a rubber composition as claimed by selecting an EPDM with a diene content of 3 to 7 weight percent.

	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10894878 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim 1 is directed to a halogen-free, fire resistant composition for a fire resistant hose, comprising, in relevant part: 100 parts by weight (pbw) of an elastomer comprising a blend of 60 to 70 pbw of ethylene vinyl acetate elastomer; 40 to 30 pbw of ethylene-proylene-diene terpolymer (EPDM), and a fire retardant ingredient comprising one or more of aluminum trihydrate, magnesium hydroxide, calcium hydroxide, and magnesium carbonate.  The ethylene vinyl acetate has a vinyl acetate content of from 60 to 70 weight percent, which corresponds to an ethylene content of 30 to 40 percent by weight.  Id.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  US 2006/270783 A1, CN 102617641 A, CN 106750860 A are cited for general interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 




/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763